DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smedberg et al. (WO 2010/112333).
 	Smedberg et al. discloses a power cable comprising a conductor; an inner semiconducting layer covering the conductor; an insulating layer covering the inner semiconducting layer; an outer semiconducting layer covering the insulating layer; and an outer cover covering the outer semiconducting layer (page 1, lines 8-11), wherein the inner semiconducting layer or the outer semiconducting layer is formed of a semiconducting composition comprising a copolymer resin of an olefin and a polar monomer as a base resin and conductive particles dispersed in the resin and degassed (page 31, last three lines, after crosslinking, then preconditioning at 80ºC for 72h, known as degassing process), wherein the copolymer resin comprises EBA, EEA, or EMA (page 5), and wherein an amount of the polar monomer is 18 wt% or less (semiconducting 2 and 3), based on total weight of the copolymer resin (page 38, Table 1), wherein the semiconducting composition further comprises a cross-linking agent, and wherein the amount of the cross-linking agent is 0.1 to 5 wt% (parts by weight), based on 100 wt% of the base resin (page 21) (re claim 1).  Smedberg et al. also discloses that the amount of the polar monomer is 1 to 12 wt% (semiconducting 3, Table 1) (re claim 3); the amount of cross-linking agent is 0.1 to 1.5 wt% (re claim 6); the cross-linking agent comprises a peroxide cross-linking agent (re claim 7); and the insulating layer is formed of a crosslinked polyethylene (re claims 10-11).  It is noted that since the power cable of Smedberg et al. comprises structure and material as claimed, it is a direct-current power cable and will have an FEF in the range of 100 to 150% when the insulating layer and the semiconducting composition are used, with particular thickness, in the test as claimed (re claim 1).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (6416860) in view of Sunnegardh et al. (2016/0322129).
 	Gustafsson et al. discloses a power cable comprising a conductor; an inner semiconducting layer covering the conductor; an insulating layer covering the inner semiconducting layer; an outer semiconducting layer covering the insulating layer; and an outer cover covering the outer semiconducting layer (col. 1, lines 16-22), wherein the inner semiconducting layer or the outer semiconducting layer is formed of a semiconducting composition comprising a copolymer resin of an olefin and a polar monomer as a base resin and conductive particles dispersed in the resin, wherein the copolymer resin comprises EMMA, wherein an amount of the polar monomer is 18 wt% or less, based on total weight of the copolymer resin (see abstract), and wherein the semiconducting composition further comprises a cross-linking agent, wherein the amount of the cross-linking agent is 0.1 to 5 wt% (parts by weight), based on 100 wt% of the base resin (col. 6, lines 60-63) (re claim 1).  Gustafsson et al. also discloses that the amount of the polar monomer is 1 to 12 wt% (col. 6, lines 45-46) (re claim 3); the amount of cross-linking agent is 0.1 to 1.5 wt% (re claim 6); the cross-linking agent comprises a peroxide cross-linking agent (re claim 7); the peroxide cross-linking agent comprises dicumyl peroxide (re claim 8); the amount of the conductive particles is 45 wt% based on 100 wt% of the base resin (re claim 9); the insulating layer is formed of a crosslinked polyethylene resin (col. 1, lines 25-29) (re claims 10-11).  
 	Gustafsson et al. does not disclose the inner semiconducting layer or the outer semiconducting layer being degassed (re claim 1).  Sunnegardh et al. discloses a cable.  Sunnegardh et al. discloses that degassing may be applied to remove the by-products from the crosslinking process ([0010]).  It would have been obvious to one skilled in the art to degas, after crosslinking as taught by Sunnegardh, the inner semiconducting layer or the outer semiconducting layer of Gustafsson et al. to remove any by-products which may have a negative influence on the electrical properties of the cable.
 	It is noted that since the modified power cable of Gustafsson comprises structure and material as claimed, it is a direct-current power cable and will have an FEF in the range of 100 to 150% when the insulating layer and the semiconducting composition are used, with particular thickness, in the test as claimed (re claim 1).

Response to Arguments
8.	Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.
 	Applicant states that the present disclosure requires "degassing in a vacuum state at 70ºC for 5 days" in order for the FEF to be in the range of 100 to 150% as cited in claim 1 and that temperature and duration of the preconditioning or degassing significantly affects the composition and structure of the cable.
 	Examiner notices that such limitations, "degassing in a vacuum state at 70ºC for 5 days", are not in the claims.  It has been held that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847